TO OUR INVESTORS: For close to thirty years, the HIT’s ability to source and structure higheryielding new construction investments has allowed it to achieve its double bottom line mission: Providing competitive returns and creating union jobs and affordable housing. During the rising interest rate environment of the first six months of this year, the high credit quality multifamily securities in which the HIT specializes helped it to achieve a competitive return and higher income relative to the benchmark. Through its investments, the HIT also created good union construction jobs and much-needed affordable housing in America’s communities. These results set the HIT apart from most fixed-income managers. Rising interest rates weighed heavily on absolute returns, but with rates higher, the HIT portfolio should generate more income going forward. The current market environment presents an opportunity for the HIT, by investing in new multifamily fixed-income securities, to capture future income and help offset recent declines in market value. Significant challenges lie ahead and uncertainty about interest rates will continue throughout this year. The HIT will continue its disciplined and proven investment strategy of sourcing and structuring its investments, maintaining a yield advantage over the benchmark, and prudently managing the portfolio in order to provide the long-term value that our investors expect and deserve. Steve Coyle, CEO MID-YEAR DISCUSSION OF FUND PERFORMANCE PERFORMANCE OVERVIEW In a difficult market for fixed-income managers, marked by steep increases in interest rates, the AFL-CIO Housing Investment Trust (HIT) outperformed its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), by 4 basis points on a gross basis for the first half of 2013. The benchmark’s return for that period was -2.44%, while the HIT’s gross and net returns were -2.40% and -2.61%, respectively. The HIT also topped the benchmark by 4, 47, 47, and 39 basis points, respectively, on a gross basis for the 1-, 3-, 5-, and 10-year periods ending June 30, 2013, and showed better returns than the benchmark on a net basis for the 3- and 5-year periods. The HIT generated higher income than its benchmark during the first half of the year, which contributed to its performance. The HIT’s income advantage is due to its specialization in high credit quality multifamily mortgage-backed securities (MBS), which pay a higher interest rate than other government-backed securities of similar credit quality and duration. These multifamily government-insured and agency MBS comprised approximately 61% of the HIT’s portfolio at June 30. With the rapid and sharp rise in interest rates, spreads to U.S. Treasuries widened across all fixed-income sectors in the first half of 2013. This included the government/agency multifamily securities held by the HIT. Despite their lack of credit risk, these multifamily securities’ spreads have tended in the past to widen when interest rates rose rapidly, but eventually tended to return to tighter levels. As a defense against rising rates, the HIT managed its portfolio duration in the first half of the year to be approximately one-half year shorter than the benchmark. The HIT’s concentration in high credit quality assets enables it to offer investors security of capital as well as diversification from equities and other riskier assets, including those with corporate bond exposure (see Diversification Benefits graph, page 2). MARKET ENVIRONMENT Despite inflation remaining below the Federal Reserve’s target, the 10-year Treasury rate reached its highest level since August 2011 in the second quarter, as investors reacted to hints from the Federal Reserve that it might begin to taper off its monthly securities purchases under its quantitative easing program. With the markets anticipating that tapering might begin as early as September, large movements in interest rates in a relatively short period of time caused spreads to widen on most non-Treasury fixed-income assets. These increases in rates negatively affected fixed-income investments by reducing their value. Federal Reserve Chairman Ben Bernanke told Congress in his semiannual monetary report in July that it was too early to make a decision about tapering and reiterated that the timeline will depend on how the economy performs in coming months, warning that the economy “remains vulnerable to unanticipated shocks.” The economy grew at a slow pace, with GDP increasing at an annual rate of less than 1.5% in the first half of the year. The slowdown in the consumer sector, in the wake of payroll tax increases at the beginning of 2013 and sequestration-related cutbacks in government spending, weighed on U.S. growth. The housing market continued to show signs of recovery despite a recent rise in mortgage rates and a slowdown in new housing starts in June. Measures of consumer confidence generally remained high in spite of recent financial market gyrations. Despite slow growth, job creation held steady at about 200,000 new jobs a month during the period. The unemployment rate, however, remained elevated at 7.6%, and the construction unemployment rate stayed close to 10%. CONSTRUCTION JOBS INITIATIVE The construction-related multifamily MBS acquired under the HIT’s Construction Jobs Initiative not only helped generate competitive returns, with higher yields than other securities of similar credit quality; they also produced social and economic benefits important to responsible investors of pension capital. The HIT committed $205 million in the first half of 2013 as part of this initiative to finance three large multifamily projects, which are expected to preserve the affordability of 3,552 housing units and create an estimated 870 union construction jobs. All three projects involve energy efficient rehabilitation and retrofit work, in keeping with the labor movement’s commitment to green jobs. This brings the HIT’s job-generating investments to nearly $1.5 billion since the Construction Jobs Initiative began in 2009. Together with $68 million of tax credits allocated by the HIT’s subsidiary, Building America CDE, Inc., the Construction Jobs Initiative has leveraged $3.4 billion of development in nearly 60 projects as of mid-year, creating more than 16,800 union construction jobs and building or preserving 20,483 housing units. With this success, the HIT’s Board of Trustees this spring raised the HIT’s job-creation goal to 25,000 union construction jobs – a target the HIT intends to reach before the end of 2015. “By investing in HIT, we use the power of our pension money to put our members to work.” —Gary LaBarbera, President, Greater New York Building and Construction Trades Council “I commend the HIT and its investors for creating union jobs and affordable housing through the Construction Jobs Initiative. This is responsible investing at its best.” —Richard Trumka, President, AFL-CIO THE FUTURE OUTLOOK The HIT’s focus on high credit quality construction-related multifamily mortgage securities should serve investors well in the volatile and uncertain period ahead. Inflation expectations are low, and higher portfolio income following the recent rise in rates will help HIT’s investors going forward. The demand for new rental housing is projected to keep growing, and the shortage of affordable housing should continue to spur rehabilitation and energy conservation efforts at aging properties. The HIT has a strong pipeline of future transactions for 2013 and beyond, which should provide opportunities to invest in new securities with good relative value and higher yields. The HIT is an attractive long-term option for investors seeking competitive fixed-income returns; safety of principal through investments in government credit quality securities; diversification from riskier investments; generally neutral interest rate risk; as well as the benefits of union job creation and affordable housing. Its investment strategy has outperformed the benchmark year after year for two decades on a gross basis, and for 13 of those years on a net basis – growing investors’ capital even through the turbulent markets of the last five years. The HIT continues to invite new investment and to manage its portfolio prudently as we seek to meet our investors’ expectations for competitive performance and capital preservation in the period ahead. OTHER IMPORTANT INFORMATION AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 800-SEC-0330. Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly owned subsidiary, Building America CDE, Inc., the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. The HIT has reported information regarding how it voted in matters related to its subsidiary in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http://www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. The expense example in the table below is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, January 1, 2013, and held for the entire period ended June 30, 2013. Actual Expenses: The first line of the table below provides information about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended June 30, 2013” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Expenses Paid Beginning Ending During Six-Month Account Value Account Value Period Ended January 1, 2013 June 30, 2013 June 30, 2013* Actual expenses $ 1,000.00 $ 973.90 $ Hypothetical expenses (5% return before expenses) $ 1,000.00 $ 1,022.67 $ *Expenses are equal to the HIT’s annualized expense ratio of 0.43%, as of June 30, 2013, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4SEMI–ANNUAL REPORT 2013 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Dollars in thousands; unaudited) Assets Investments, at value (cost $4,576,593) $ Cash Accrued interest receivable Receivables for investments sold Other assets Total assets Liabilities Payables for investments purchased Redemptions payable Income distribution payable, net of dividends reinvested of $11,210 Refundable deposits Accrued expenses Total liabilities Net assets applicable to participants’ equity — Certificates of participation — authorized unlimited; Outstanding 4,105,045 units $ Net asset value per unit of participation (in dollars) $ 1,122.57 Participants’ equity Participants’ equity consisted of the following: Amount invested and reinvested by current participants $ Net unrealized appreciation of investments Distribution in excess of net investment income Accumulated net realized gains, net of distributions Total participants’ equity $ See accompanying Notes to Financial Statements. 6SEMI–ANNUAL REPORT 2013 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Dollars in thousands; unaudited) FHA Permanent Securities (3.7% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 $ 16 $ 16 $ 16 Multifamily1 3.75% Aug-2048 4.00% Dec-2053 5.35% Mar-2047 5.55% Aug-2042 5.60% Jun-2038 5.62% Jun-2014 5.65% Oct-2038 5.80% Jan-2053 5.87% Jun-2044 5.89% Apr-2038 6.02% Jun-2035 6.20% Apr-2052 6.40% Aug-2046 6.60% Jan-2050 6.66% May-2040 6.70% Dec-2042 6.75% Apr-2040 - Jul-2040 7.05% Jul-2043 7.13% Mar-2040 7.20% Dec-2033 - Oct-2039 7.50% Sep-2032 7.93% Apr-2042 8.27% Jun-2042 8.75% Aug-2036 Total FHA Permanent Securities $ $ $ AFL-CIO HOUSING INVESTMENT TRUST 7 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Dollars in thousands; unaudited) Ginnie Mae Securities (19.6% of net assets) Commitment Interest Rate Maturity Date Amount Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 $ - $ $ $ 4.50% Aug-2040 - 5.50% Jan-2033 - Jun-2037 - 6.00% Jan-2032 - Aug-2037 - 6.50% Jul-2028 - 7.00% Nov-2016 - Jan-2030 - 7.50% Nov-2014 - Aug-2030 - 8.00% Jun-2023 - Nov-2030 - 8.50% Jun-2022 - Aug-2027 - 9.00% May-2016 - Jun-2025 - 9.50% Sep-2021 - Sep-2030 - 97 98 10.00% Jun-2019 - 1 1 1 - Multifamily1 2.11% Apr-2033 - 2.18% May-2039 - 2.31% Nov-2051 - 2.34% Aug-2034 - 2.41% May-2030 - 2.55% Feb-2048 - 2.70% Jul-2048 - 2.70% Jan-2053 - 2.72% Feb-2044 - 2.82% Apr-2050 - 2.87% Feb-2036 - Dec-2043 - 2.89% Mar-2046 - 3.05% May-2044 - 3.12% Apr-2038 - 3.17% Oct-2043 - 3.19% Jan-2049 - 3.21% Jul-2047 - 3.26% Nov-2043 - 3.31% Nov-2037 - 3.37% Dec-2046 - 3.40% Jul-2046 - 3.49% Mar-2042 - 3.49% Feb-2044 - 3.55% May-2042 - 3.65% Sep-2041 - 3.67% Oct-2043 - 3.81% Nov-2053 - 4.00% Sep-2046 - 4.00% May-2049 - 4.15% Jun-2053 - 4.22% Nov-2035 - 4.26% Jul-2029 - 33 33 33 8SEMI–ANNUAL REPORT 2013 (continued, next page) SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Dollars in thousands; unaudited) Ginnie Mae Securities (19.6% of net assets),continued Interest Rate Maturity Date Commitment Amount Face Amount Amortized Cost Value 4.42% Feb-2031 $ - $ $ $ 4.43% Jun-2034 - 4.49% Jun-2052 - 4.50% Aug-2049 - 4.52% Feb-2037 - 4.63% Sep-2037 2 - 4.73% Nov-2045 - 4.76% Apr-2045 - 4.83% May-2046 2 - 4.90% Mar-2044 2 - 4.92% May-2034 - Sep-2034 - 4.94% Jun-2046 2 - 4.99% Mar-2030 - 5.01% Mar-2038 - 5.05% Apr-2049 2 - 5.06% Apr-2039 - 5.19% May-2045 - 5.21% Mar-2053 - 5.34% Jul-2040 - 5.55% May-2049 2 - 5.58% May-2031 - - Forward Commitments1 3.34% Jun-2052 - - - Total Ginnie Mae Securities $ $ $ 902,782 $ Ginnie Mae Construction Securities (7.0% of net assets) Commitment Interest Rates3 Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 2.32% 2.32% Apr-2054 $ 2.35% 2.35% Jan-2054 2.87% 2.87% Mar-2054 3.20% 3.20% Oct-2053 3.40% 3.40% Apr-2017 2 3.95% 3.95% Feb-2052 - May-2054 2 4.15% 4.15% Apr-2053 4.75% 4.75% Mar-2052 2 4.86% 4.86% Jan-2053 4.87% 4.87% Apr-2042 5.10% 5.10% Dec-2050 2 5.25% 5.25% Apr-2037 2 Total Ginnie Mae Construction Securities $ AFL-CIO HOUSING INVESTMENT TRUST 9 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Dollars in thousands; unaudited) Fannie Mae Securities (39.0% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 0.44%4 Mar-2037 $ $ $ 0.57%4 Nov-2042 0.59%4 Apr-2037 - Oct-2042 21,555 21,563 0.65%4 Oct-2042 11,376 11,442 0.69%4 Dec-2040 49,092 48,667 0.69%4 Jun-2042 - Oct-2042 32,230 32,259 0.74%4 Mar-2042 22,290 22,350 0.79%4 Mar-2042 10,676 10,678 2.05%4
